Title: Lafayette to Thomas Jefferson, 16 November 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend
            Paris 16h November 1810
          
          I Have not, Since You are Returned to private life, Received one Line from You— no Answer to My Voluminous dispatches By a St Sebastien Ship, Count palhen, and the John Adams Has Ever Reached me—Several Government Letters Have Since arrived—I Have Several times writen to You—This Silence of Yours, my Excellent friend, is to me a Great disappointment.
          Mr Russel will Relate the State of European politics and European Commerce—the Opportunity itself Cannot But Be a Source of intelligence—I shall this time Restrain myself to private Concerns.
          the last letters of M. Madison are 18h and 19h May—with the first are inclosed Eight patents of thousand acres Each in the vicinity of the district of pointe Coupée. m. du plantier, Says He, intimates that the present Cash price of the actual Locations is about 50,000dollars with Every prospect of an Approaching Rise in value. I Had from Captain fenwick and others more favorable valuations.    But vague as they are, and Considering that interest Upon interest Have already increased to 600,000lv the debts to Mm Baring, Ridgeway, parker, preble, parish, grammont’s claim added to them, I See that no actual value or probable Rise against the time of Reimbursement Can Be So advantageous as Cancelling that Whole debt with the 8000 acres at the Rate of 75 francs near fifteen dollars. a price which, in m. madison’s statement, leaves a great Room for the Hopes of Augmentation.
          I need Not, I Hope, Assuring You of my Reluctance to a plan of Sale, the more So before I Have Consulted You, and Against what I Had So often declared. But under my perilous and Even despaired of pecuniary Circumstances I am not to Seek the Advantages which in an Uncumbered fortune I might Expect, But to Escape, if I Can, Ruin at the p Best possible Conditions—Should I, Under imperious necessity, Have mistaken Your opinion, and incurred Your disapprobation, I would Be very unhappy indeed.
           Mr parish who Had in Charge the patents and M. Madison’s letters, was positive as to the impossibility to do Any Business, untill I Had Cleared All mortgages, and while He and all my friends insisted upon the Expediency of the measure, He Has undertaken to promote it with M. Baring, and with Mr John parish His father at the Rate of 75 francs. Mr parker Has never Any objection to what Can Benefit His friend—His Opinion is fully in favor of my Accepting the Bargain, altho’ no one Has So much Exerted Himself, this past Year, to prevent its necessity. I Have adressed Mr Ridgeway who now is in America and I Hope He will find no impropriety in the Measure nor in my Conduct—May I also Be So Happy as to Have Yours and Mr Madison’s Approbation.
          A ninth patent inclosed in the president’s letter of the 19th, and a Louïsiana Moniteur announcing an other insure to me a fine property of two thousand acres on the Same Spot.
          
          I Have not Received the patents or documents for the tract near the town which Has Ever Been Considered By You as the true foundation of wealth, as it is to Come, in a little time, to an immence value. Those two Remaining parts of property, particularly the later, in may May, I Hope Answer all other purposes. it Had Become a duty, in my Situation, to do Justice, as far as I found it possible, to my Creditors.
           the Augmentation of interests, the loans, under Ruinous Conditions, to pay due Capitals or Rents, the Evils which Evils do incessantly produce, without Any Recent fault of mine, and while my farming Business did prosper, Have Been So fatal to me that I who in the Beggining Needed Hundred thousand dollars to Be Cleared of all the pecuniary difficulties Heaped upon me By the vicissitudes of my life, will Still want to Borrow Between forty and fifty thousand dollars.
          M. Parish and Every Body else declare no Monney Can Be Had in Europe on American lands—that mortgage ought it Seems to Be Acceptable in America—and if the Canal Carondelet is finished, Lots might Be disposed of to obtain the Monney. I am ashamed to own So great wants—But the longer I waït, the Greater, without Any farther Expense of Capital, they must Be. and as the Arrangement proposed to Me Can only pay Creditors from whom I Had the least to fear, it does not preclude the necessity to Employ for my Complete Salvation the means So Generously intended for it.
          I shall not Say How pressing my Situation Has Come to Be, How much perilous and painful other Considerations Make it—why should I afflict Your friendly Heart when So far Has Been Said in this Confidential letter to insure all your Exertions.
          Under Such Extremities it would Have Been a Comfort for me to Have An Answer to the Apologetic, or at least Attenuating Memoir I did presume to Send.
           My friend M. de tracy Has not Been more fortunate in His Expectations Respecting a letter of His, one from me, and His Notes on Montesquieu which He took the Liberty to intrust to You, thinking that in an other language and under Some American Name they might Come Back to Some General Advantage.
          Above all, my dear friend, let me know as Soon as possible whether I Have Your approbation for what I Have thought a matter of imperious necessity for me, of justice to a part of my Creditors, and the only means to obtain what I want to do justice to the others, and avoid, if I Can, impending and in a Great measur unmerited Ruin.
          to Be Rescued from a Situation So Cruel, and Composed of very uncommon Elements, By the Munificence of the United States, the Exertions of my friends, and particularly Yourself my dear Jefferson, feels my Heart with inexpressible feelings
          Receive the apologies, and think with your usual kindness of
          
            Your affectionate friend
            
 Lafayette
          
        